Title: To John Adams from Arthur Lee, 6 July 1787
From: Lee, Arthur
To: Adams, John


          
            New York July 6th. 1787
          
          I received, my dear Sir, your Republics, & am much honord with the office you assign me. I had before read them & nothing material occurrd to me as amendments. The title is the only thing exceptionable, because it applys to that particular part only which respects M. Turgot. But the work will undoubtedly be of very great service, in directing the consideration of our Countrymen to the defects of our Constitutions in the want of a due balance of three Estates. To form one great National Parlaiment which shall be paramount to the several Legislatures, is certainly one object of conventional deliberation.
          I shall read again your Republics & communicate to you any thing that may occur, worthy your attention My Br. R. H. is expected here to-morrow to take his seat in Congress. He was again sollicited to go into the Convention, but refusd, on this ground that he shoud be better able to advocate what they might recommend, if he had no concern in the framing it. It is certain that popular Assemblies will listen with some degree of jealousy to the advocation of those who have been in Convention, & in those Assemblies the greatest

opposition to any effectual system must arise, because in fact their powers & the abuse of them, are the root of the evil that is to be remedied.
          I give you joy of your Grandson—be so good as to remember me to its Parents & to Mrs. Adams.
          Adieu
          
            A.L.
          
        